DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7, 10, 15, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 
Claims 1, 15, and 18 recite partially displaying and fully displaying a first interface, however, the specification does not appear to have support for partially displaying or fully displaying a first interface.  While Fig. 6A shows a user interface displaying a map showing the location  of a tracking device, the specification does not disclose whether what is shown in Fig. 6A represents a partial display or a full display of the visual representation of a location associated with a tracking device, or the difference between partially displaying and fully displaying the visual representation of a location associated with the tracking device.
Claim 7 recites “wherein fully displaying the first interface for providing the visual representation of the location associated with the tracking device occurs responsive to receiving the request to locate the tracking device”, and claim 10 recites “wherein the first interface is configured to fully display the map interface in response to a selection of the partially displayed map interface”. The specification does not appear to have support for these limitations. Fig. 6A shows a user interface displaying a map showing the location of a tracking device while the “Find Now” button appears to have been activated by a user, however the specification does disclose that the user interface is configured to fully display the map interface in response to a selection of the partially displayed map interface or the difference between partially displaying and fully 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yan (US 20110234399 A1) in view of Chiang et al (US 20100081475 A1, hereinafter Chiang).

Consider claims 1, 15, and 18, Yan discloses a method and a system comprising: one or more processors (see Fig. 8); and one or more computer-readable non-transitory storage media coupled to one or more of the processors and comprising instructions operable when executed by one or more of the processors to cause the system to comprising: 
displaying, by a first computing device of a plurality of computing devices, a first interface for providing a visual representation of a location associated with a tracking device, the tracking device being associated with the first computing device (see Fig. 730 which displays a map in a portion of the screen of a user equipment  for directing a user to the location of a lost item);
receiving, by the first computing device from a user of the first computing device, a request to locate the tracking device associated with the first computing device (the 
sending, by the first computing device to a tracking system server in response to receiving the request to locate the tracking device from the user of the first computing device, a request for a location of the tracking device (the local sensor manager 107 and/or the local sensor management platform 109 enables the user via the UE 101 to generate a request to locate, retrieve, and then return the local sensor 113 and associated item to the user, see step 601 in Fig. 6 and paragraph 60); 
receiving, by the first computing device from the tracking system server, a location of the tracking device, the location of the tracking device being a location associated with the tracking device determined by a second computing device of the plurality of computing devices and provided by the second computing device in response to the second computing device receiving a signal from the tracking device (Under the lost profile, the item 701 is now detectable by other UEs 101 that might be nearby the device. In this example, the message 723 alerts the user that the item 701 (e.g., the home keys) has been detected by two devices that are within range of the item 701, see Fig. 7c and paragraph 65); and
displaying, by the first computing device, the received location of the tracking device on the interface (the local sensor manager 107 displays an option 725 to navigate to the location at which at least one of the devices detected item 1, see Fig. 7C and paragraph 65).

In the same field of endeavor, Chiang discloses partially displaying and  fully displaying the first interface for providing the visual representation the location associated with the tracking device (see Figs. 12A and 12B).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Chiang with the teachings of Yan in order to have a user interface that can better make use of increased capabilities of a mobile device.

Claims 1, 2, 4-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Loutit (US 20140327518 A1).

Consider claims 1, 15, and 18 Yan, discloses a method and a system comprising: one or more processors (see Fig. 8); and one or more computer-readable non-transitory storage media coupled to one or more of the processors and comprising instructions operable when executed by one or more of the processors to cause the system to comprising: 
displaying, by a first computing device of a plurality of computing devices, a first interface for providing a visual representation of a location associated with a tracking device, the tracking device being associated with the first computing device (see Fig. 
receiving, by the first computing device from a user of the first computing device, a request to locate the tracking device associated with the first computing device (the user via the UE 101 to generate a request to locate, retrieve, and then return the local sensor 113 and associated item to the user, see step 601 in Fig. 6 and paragraph 60); 
sending, by the first computing device to a tracking system server in response to receiving the request to locate the tracking device from the user of the first computing device, a request for a location of the tracking device (the local sensor manager 107 and/or the local sensor management platform 109 enables the user via the UE 101 to generate a request to locate, retrieve, and then return the local sensor 113 and associated item to the user, see step 601 in Fig. 6 and paragraph 60); 
receiving, by the first computing device from the tracking system server, a location of the tracking device, the location of the tracking device being a location associated with the tracking device determined by a second computing device of the plurality of computing devices and provided by the second computing device in response to the second computing device receiving a signal from the tracking device (Under the lost profile, the item 701 is now detectable by other UEs 101 that might be nearby the device. In this example, the message 723 alerts the user that the item 701 (e.g., the home keys) has been detected by two devices that are within range of the item 701, see Fig. 7c and paragraph 65); and
displaying, by the first computing device, the received location of the tracking device on the interface (the local sensor manager 107 displays an option 725 to 
	However, Yan does not expressly disclose partially displaying or fully displaying the first interface for providing the visual representation the location associated with the tracking device.
In the same field of endeavor, Loutit discloses partially displaying and fully displaying the first interface for providing the visual representation the location associated with the tracking device (see Figs. 28 and 21).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Loutit with the teachings of Yan in order to send to display a map depicting the lost item location with a pin icon.

Consider claims 2, 16, and 19, and as applied to claims 1, 15, and 18 respectively above, Yan discloses wherein at least one of the first computing device or the second computing device is a mobile device; or wherein the system or the first computing device is a mobile device (the UE 101 is any type of mobile terminal, see Fig. 1 and paragraph 28).

Consider claim 4, and as applied to claim 1 above, Yan discloses wherein the signal from the tracking device is a communication signal (the local sensor 103 includes an antenna 207 for transmitting and receiving radio signals… the radio signal is signaled according to the Bluetooth standard, paragraph 33).

Consider claim 5, and as applied to claim 1 above, Yan discloses wherein the signal from the tracking device indicates that the tracking device is in proximity to the first computing device (the local sensor manager 107 initiates pairing of a UE 101 and a local sensor 103, paragraph 46).

	Consider claim 6, and as applied to claim 1 above, Yan discloses wherein the first computing device communicates with the tracking system server via a first communication method and communicates with the tracking device via a second communication method (the system 100 links the UEs 101a-101n and the local sensor 103 over a combination of the longer range cellular network and data network (e.g., the Internet) of the communication network 105 and the local connections between one or more of the UEs 101a-101n (e.g., via the local sensor manager 107) and the local sensor 103, see Fig. 1 and paragraph 29).

Consider claim 7, and as applied to claim1 above, Yan discloses wherein [fully] displaying the first interface for providing the location associated with the tracking device occurs responsive to receiving the request to locate the tracking device (the user via the UE 101 to generate a request to locate, retrieve, and then return the local sensor 113 and associated item to the user, see step 601 in Fig. 6 and paragraph 60, see also Fig. 7A).
However, Yan  does not expressly disclose fully displaying the first interface for providing the visual representation the location associated with the tracking device.

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Loutit with the teachings of Yan in order to send to display a map depicting the lost item location with a pin icon.

Consider claim 8, and as applied to claim 1 above, Yan discloses wherein the first interface for providing the visual representation the tracking device associated with the first computing device comprises an interactive element (see 715 in Fig. 7B); and wherein the request to locate the tracking device is received from the user through interaction with the interactive element of the interface (Based on the alert, an option 715 to "Check Sensor Location" can be used to determine whether the local sensor has sent its location to the local sensor management platform 109 through, for instance, any nearby UEs 101, paragraph 64).

Consider claim 9, and as applied to claim 8 above, Yan discloses wherein the first interface comprises a map interface comprising a location of the first computing device and a location associated with the tracking device (based on the received location information, the local sensor manager 107 initiates generation of navigation or mapping instructions to direct the user to the location or approximate location of the local sensor 103 as determined by the other UEs 101, paragraph 54).

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Loutit with the teachings of Yan in order to send to display a map depicting the lost item location with a pin icon.

Consider claim 11, and as applied to claim 7 above, Yan discloses wherein the first interface for providing the visual representation of the location associated with the tracking device indicates that the first computing device is not communicatively coupled to the tracking device (the user interface 710 includes an alert 713 to inform the user that the local sensor associated with the home keys (and, therefore, most likely the home keys as well) has been outside the range of the local sensor manager for 20 mins, see Fig. 7B and paragraph 64).

Consider claim 12, and as applied to claim 7 above, Yan discloses wherein the first interface for providing the visual representation of the location associated with the tracking device further identifies an object to which the tracking device is coupled or in which the tracking device is embedded (The user interface 700 displays a representation of the item 701 associated with the local sensor 103 and also provides a description 703 of the item 701 see Fig. 7A and paragraph 63).



Consider claim 14, and as applied to claim1 above, Yan discloses wherein the location associated with the tracking device determined by the second computing device is a location of the second computing device at a time that the second computing device receives the signal from the tracking device (the term "remotely locate" refers to the capability a UE 101a that is outside of the normal tracking range of the local sensor 103 to track the local sensor 103 by enabling other UEs 101b-101n that are nearby the out-of-range local sensor 103 to relay tracking or location information of the local sensor 103 to the UE 101a over, for instance, a communication network 105, paragraph 22).

Claims 3, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view Loutit, and further in view of Mendelson (US 20140213176 A1).

Consider claims 3, 17, and 20, and as applied to claims 1, 15, and 18 respectively above, the combination of Yan and Loutit discloses wherein the tracking device comprises a transmitter and circuitry for executing instructions (the local sensor 103 includes an antenna 207 for transmitting and receiving radio signals (e.g., short-range radio frequencies; the radio signal is signaled according to the Bluetooth standard, paragraph 37; an active local sensor 103 includes a logic control unit 201 to control the functions of the transmitter paragraph 35), but is silent regarding broadcasting a beacon signal.
In the same field of endeavor Mendelson discloses broadcasting a beacon signal (The beacons are in broadcasting mode when only the ID are broadcast allowing the ID to be transmit without having to be connect, paragraph 100).
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Mendelson with the teachings of Yan and Loutit in order to conserve battery power.

Response to Arguments
Applicant's arguments filed 1/5/2022 have been considered but are moot because in view of the new ground(s) of rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 9,357,348, over claims 1, 8, 10, and 11 of U.S. Patent No. 9,699,612, over claims 1 and 3 of U.S. Patent No. 9,615,210, over claim 1 of U.S. Patent No. 9,961,488, and over claims 1 and 5 of U.S. Patent No.: U.S. 10,271,171, in view of Loutit.
 Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 generic to all that is recited in claims 1 and 3 of U.S. Patent No. 9,357,348, claims 1, 8, 10, and 11 of U.S. Patent No. 9,699,612, claims 1 and 3 of U.S. Patent No. 9,615,210, claim 1 of U.S. Patent No. 9,961,488, and claims 1 and 5 of U.S. Patent No. U.S. 10,271,171. That is claims 1 and 3 of U.S. Patent No. 9,357,348, claims 1, 8, 10, and 11 of U.S. Patent No. 9,699,612, claims 1 and 3 of U.S. Patent No. 9,615,210, claim 1 of U.S. Patent No. 9,961,488, and claims 1 and 5 of U.S. Patent No. U.S. 10,271,171 fall entirely within the scope of claim 1, or in other words, claim 1 is anticipated by claims 1 and 3 of U.S. Patent No. 9,357,348, by claims 1, 8, 10, and 11 of U.S. Patent No. 9,699,612, by claims 1 and 3 of U.S. Patent No. 
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781. The examiner can normally be reached Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642